Signature Page FW2, LP By: Flatbush Watermill, LLC, its general partner Date:09/27/2011 By: /s/ Joshua M. Schwartz Name: Joshua M. Schwartz Title: Managing Member FW3, LP By: Flatbush Watermill, LLC, its general partner Date:09/27/2011 By: /s/ Joshua M. Schwartz Name: Joshua M. Schwartz Title: Managing Member FLATBUSH WATERMILL, LLC Date:09/27/2011 By: /s/ Joshua M. Schwartz Name: Joshua M. Schwartz Title: Managing Member FLATBUSH WATERMILL MANAGEMENT, LLC Date:09/27/2011 By: /s/ Joshua M. Schwartz Name: Joshua M. Schwartz Title: Managing Member JOSHUA M. SCHWARTZ Date:09/27/2011 By: /s/ Joshua M. Schwartz Name: Joshua M. Schwartz
